REDACTED
  Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 1 of 12 Page ID
                                  #:33304
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-48 JVS (JDEx)                                        Date   April 21, 2021
 Title             Masimo Corporation et al. v. Apple Inc.



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Dismiss

       Before the Court is Defendant Apple Inc.’s (“Apple”) motion to dismiss certain
allegations from the thirteenth cause of action, alleging trade secret misappropriation, in
the fourth amended complaint (“FAC”) of Plaintiffs Masimo Corporation (“Masimo”)
and Cercacor Laboratories, Inc. (“Cercacor”) (collectively – “Plaintiffs”). MTD, ECF No.
310. Plaintiffs filed an opposition. Opp’n, ECF No. 320-1. Apple filed a response. Reply,
ECF No. 326-1. Apple also filed a request for judicial notice. RJN, ECF No. ECF 310-3.
Plaintiffs did not oppose the RJN. Plaintiffs subsequently filed a request for oral
argument. ROA, ECF No. 349.

    For the following reasons, the Court GRANTS IN PART AND DENIES IN
PART the motion.

                                                    I. BACKGROUND

       The background of this case is recited here to the extent necessary to frame the
discussion below. This case concerns technology for monitoring physiological
parameters, such as pulse rate. See FAC, ECF No. 296-1, ¶¶ 9-16. In 2014, Apple
recruited Marcelo Lamego, who was the Chief Technical Officer of Cercacor and a
Research Scientist at Masimo. Id. ¶ 21, 24. Lamego had access to “highly confidential
technical information,” “was taught about the keys to effective non-invasive monitoring,”
and “learned guarded secrets regarding Plaintiffs’ mobile medical products.” Id. ¶ 22.
Plaintiffs’ trade secret misappropriation claim under the California Uniform Trade
Secrets Act (“CUTSA”) alleges that Apple misappropriated Plaintiffs’ confidential
information from former employees who left Plaintiffs to work for Apple, including
Lamego. Id. ¶¶ 223-67.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 12
Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 2 of 12 Page ID
                                #:33305
     Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 3 of 12 Page ID
                                     #:33306
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   April 21, 2021
 Title          Masimo Corporation et al. v. Apple Inc.

well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

                                            III. DISCUSSION

         A.      Request for Judicial Notice

       Because factual challenges have no bearing under Rule 12(b)(6), generally, the
Court may not consider material beyond the pleadings in ruling on a motion to dismiss.
Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001), overruled on other
grounds, Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125 (9th Cir. 2002). There
are, however, three exceptions to this rule that do not demand converting the motion to
dismiss into one for summary judgment. Lee, 250 F.3d at 688. First, pursuant to Federal
Rule of Evidence 201, the Court may take judicial notice of matters of public record, but
it “cannot take judicial notice of disputed facts contained in such public records.” Khoja
v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018), cert. denied sub nom.
Hagan v. Khoja, 139 S. Ct. 2615 (2019) (citing Lee, 250 F.3d at 689); see Fed. R. Evid.
201(b). Second, the Court also may take judicial notice of documents attached to or
“properly submitted as part of the complaint.” Lee, 250 F.3d at 688. Third, if the
documents are “not physically attached to the complaint,” they may still be considered if
the documents’ “authenticity . . . is not contested” and the documents are necessarily
relied upon by the complaint. Id.; United States v. Corinthian Colleges, 655 F.3d 984,
998–99 (9th Cir. 2011). “However, if the document merely creates a defense to the
well-pled allegations in the complaint, then that document did not necessarily form the
basis of the complaint” and cannot be incorporated by reference. Khoja, 899 F.3d at
1002.

       Apple requests that the Court take judicial notice of 12 separate documents. RJN at
1-3. The Court will take judicial notice of Exhibits 1-3, as well as U.S. Patent No.
4,854,699, ECF No. 288-2 at 341-46, because each of these documents is published and
made publicly available by a government agency. They are therefore documents of public
record. See Khoja, 899 F.3d at 999. The Court also takes judicial notice of Exhibits 4, 7,
8, and 10 because they are documents publicly available on Masimo’s website. The Court
can take judicial notice of the fact that these documents are publicly available, not for the
facts contained therein. See Von Saher v. Norton Simon Museum of Art at Pasadena, 592
F.3d 954, 960 (9th Cir. 2010). Similarly, the Court takes notice of Exhibits 5 and 9
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                     Page 3 of 12
Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 4 of 12 Page ID
                                #:33307
Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 5 of 12 Page ID
                                #:33308
Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 6 of 12 Page ID
                                #:33309
Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 7 of 12 Page ID
                                #:33310
     Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 8 of 12 Page ID
                                     #:33311
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   April 21, 2021
 Title          Masimo Corporation et al. v. Apple Inc.

       The Parties next dispute whether Plaintiffs have sufficiently alleged Apple
misappropriated Trade Secret 44.1, relating to Plaintiffs’ “past and planned interactions
with hospitals and individual hospital employees, representatives, and key decision
makers.” MTD at 12-14; Opp’n at 13-15. The Court acknowledges that it did not directly
address this argument in its previous order. See Third Order at 13 (referring only to
“Plaintiffs’ business and marketing plans and strategies trade secrets” though citing the
relevant portion of Apple’s previous motion to dismiss). The Court agrees with Apple
that there are not sufficient allegations for misappropriation of Trade Secret 44.1. Apple’s
core contention is that any specific hospital that Plaintiffs have alleged Apple formed a
partnership with based on Plaintiffs’ trade secrets already had a public relationship with
Masimo. See MTD at 13-14; Exhibits 8, 9, and 10. Plaintiffs distinguish Trade Secret
44.1 from the trade secret alleged in the case Apple cites, Veronica Foods Co. v. Ecklin,
2017 WL 2806706, at *14 (N.D. Cal. June 29, 2017), see Opp’n at 14-15. But this does
not address the main failing of the FAC, which is its failure to allege how Apple
misappropriated the particular compilation of information that it alleges to be a trade
secret. All Plaintiffs allege is that Apple developed relationships with three hospitals with
whom Masimo already had a public relationship. As such, the Court DISMISSES Trade
Secret 44.1.

                                b.     Acquisition

       Apple argues that the Court must dismiss Plaintiffs’ theory of induced
misappropriation because Plaintiffs have failed to add new factual allegations sufficient
to state a claim. MTD at 14-16. The Court disagrees. The analysis of this theory must
focus on allegations about how Apple interacted with Lamego and O’Reilly and whether
those interactions amounted to inducement. The FAC’s core allegations are “Apple hired
Lamego to lead Apple’s biosensor development work,” “Apple had Lamego work on the
Apple Watch project and tasked him with producing key intellectual property related to
bio-sensing, defining required resources for current and future bio-sensing functionalities,
proposing and reviewing hardware and algorithm architectures, and advising Apple’s
team regarding bio-sensing functionalities,” and “Apple provided substantial financial
incentives, which had the effect of enticing O’Reilly, Lamego, and others to use and/or
disclose Plaintiffs’ Confidential Information to help Apple in its strategic objective in
healthcare.” FAC ¶¶ 231, 232. Plaintiffs also point to other allegations, see Opp’n at 15-
16, that relate to Apple’s systematic recruitment of Plaintiffs’ employees. Although
Apple argues that Plaintiffs’ allegations are merely consistent with a practice of providing
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                     Page 8 of 12
Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 9 of 12 Page ID
                                #:33312
Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 10 of 12 Page ID
                                 #:33313
    Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 11 of 12 Page ID
                                     #:33314
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   April 21, 2021
 Title          Masimo Corporation et al. v. Apple Inc.

to the business-, marketing-, and hospital-related trade secrets but denies the motion with
respect to the other categories of trade secrets.

         C.      Leave to Amend

        Plaintiffs seek leave to amend the allegations of their complaint. Opp’n at 25. “A
party may amend its pleading once as a matter of course within: (A) 21 days after serving
it, or (B) if the pleading is one to which a responsive pleading is required, 21 days after
service of a responsive pleading or 21 days after service of a motion under Rule 12(b),
(e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). In all other cases, a party may
amend its pleading only with written consent from the opposing party or the court’s
leave, which should be “freely give[n] . . . when justice so requires.” Fed. R. Civ. P.
15(a)(2); see Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
1990) (requiring that policy favoring amendment be applied with “extreme liberality”).

       In the absence of an “apparent or declared reason,” such as undue delay, bad faith,
dilatory motive, repeated failure to cure deficiencies by prior amendments, prejudice to
the opposing party, or futility of amendment, it is an abuse of discretion for a district
court to refuse to grant leave to amend a complaint. Foman v. Davis, 371 U.S. 178, 182
(1962); Moore v. Kayport Package Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989). The
consideration of prejudice to the opposing party “carries the greatest weight.” Eminence
Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). “Although there is a
general rule that parties are allowed to amend their pleadings, it does not extend to cases
in which any amendment would be an exercise in futility, or where the amended
complaint would also be subject to dismissal.” Steckman v. Hart Brewing, 143 F.3d
1293, 1298 (9th Cir. 1998) (internal citations omitted).

      Here, the Court believes that amendment would be futile. The complaint has
already been amended four times. The vast majority of Plaintiffs’ claims have survived
dismissal. Those that have not survived dismissal relate to trade secrets that are legally
incapable of constituting trade secrets. Further amendment would not change the
outcome. The one arguable exception is Trade Secret 44.1. But the Court finds that
allowing Plaintiffs leave to amend their complaint a fifth time would prejudice Apple.
Therefore, the Court DENIES Plaintiffs leave to amend.

                                           IV. CONCLUSION
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                    Page 11 of 12
    Case 8:20-cv-00048-JVS-JDE Document 361 Filed 04/21/21 Page 12 of 12 Page ID
                                     #:33315
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                             Date     April 21, 2021
 Title          Masimo Corporation et al. v. Apple Inc.



       For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN
PART the motion. Having considered Plaintiffs’ request for oral argument, the Court
concludes that Plaintiffs’ concerns are adequately addressed by removing the analysis
that Plaintiffs contest, which the Court has done. ROA at 1. The Court’s conclusions
from the tentative order still hold despite that analysis. The Court therefore DENIES the
request. The Court asks the parties to meet and confer and notify the Court which parts of
the order should be redacted within 7 days.

                 IT IS SO ORDERED.




                                                                                                  :       0

                                                           Initials of Preparer      lmb




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 12 of 12
